34 F.3d 1074
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Luis FERREYROS-PERRIGGO, Defendant-Appellant.
No. 93-10225.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 10, 1994.*Decided Aug. 12, 1994.

Before:  FLETCHER, HALL and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Luis Ferreyros-Perriggo appeals his conviction after a jury trial for importing cocaine base, conspiracy to import cocaine base, and conspiracy to smuggle firearms.  His claims on appeal center on allegations that he was denied effective assistance of counsel.  Generally, we will not hear an ineffective assistance of counsel claim on direct appeal.   United States v. Laughlin, 933 F.2d 786, 788 (9th Cir.1991).  We permit exceptions to this rule when defendants' legal representation was "so inadequate as obviously to deny him his sixth amendment right to counsel,"  id. at 789 n. 1., or when the record is sufficient to assess counsel's performance and the likelihood of prejudice from any deficiency,  see United States v. Cochrane, 985 F.2d 1027, 1029 (9th Cir.1993).  This case does not satisfy either exception.  We therefore decline to address Ferreyros' claim on direct review.


3
As there are no other issues raised on appeal, the decision of the district court is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34.4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3